DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it contains 170 words and it is thereby too long.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  Missing period “.” at the end of the sentence.  
Claim 8 recites: “…wherein the blower module is a fan”.  There is a period “.” Missing at the end of the sentence.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: Fragrance collecting medium in claims 3 and 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
When looking into the instant specification on page 7, lines 8-9 that: “Preferably, the fragrance collecting medium 19 is a fabric that can hold fragrance oils.”
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “The room deodorizer of claim 2, wherein the fragrance collecting medium is a fabric that can hold fragrance oils.”  There is no mention of a fragrance collecting medium previously on claim 2.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  It appears that applicant meant for claim 4 to depend on claim 3. 
For purposes of examination, examiner will interpret claim 4 as reciting: “The room deodorizer of claim 3, wherein the fragrance collecting medium is a fabric that can hold fragrance oils.”  
Claim 8 recites the limitation “…wherein the blower module is a fan.”  There is no mention of a blower module previously on any of the claims which claim 8 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  It appears that applicant meant the blower system as claimed in claim 1.  
Therefore, for purposes of examination, examiner will interpret claim 8 as reciting: “…wherein the blower system is a fan.”
Claim 17 recites the limitation “…the blower module is a fan.”  There is no mention of a blower module previously on any of the claims which claim 17 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  It appears that applicant meant the blower system as claimed in claim 13.  
Therefore, for purposes of examination, examiner will interpret claim 17 as reciting: “…wherein the blower system is a fan.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claims 1-3, 5-6, 8-9, 11 and 13-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sharma et al. (US 2020/0038541, having a PCT filing date of October 25, 2017, hereinafter Sharma).
In regards to Claims 1 and 13, Sharma discloses a room deodorizer (#10) comprising:
a housing unit (#12) (see figures 1-6);
a fragrance attachment (#22, #70) (see figure 5-6); 
a blower system (#18) (see figure 5);
the housing unit (#12) comprising a housing body (#13, #15), a lid (#40), an intake vent (#14), and an exhaust vent (#16) (see figures 1-6);
the lid (#40) being mounted over an interior compartment of the housing body (#13, #15) (see figures 5-6); 
the intake vent (#14) traversing through the housing body into the interior compartment (see figures 5-6);
the exhaust vent (#16) traversing through the housing body into the interior compartment (see figures 1-6);
the fragrance attachment (#22, #70) being mounted adjacent to the lid (#40) (see figures 5-6); 
the fragrance attachment (#22, #70) being positioned within the interior compartment (see figures 5-6); and
the blower system (#28) being mounted within the interior compartment adjacent the intake vent (#14) (see figures 5-6).
Claim 2, Sharma discloses wherein the fragrance attachment comprises:
a fragrance intake hole (see figure 5 below);
the fragrance attachment comprising a fragrance tray (#26) and a fragrance receptacle (#70) (see figure 5 below);
the fragrance intake hole normally traversing through the lid (#40) (see figure 5 below);
the fragrance tray (#26) being mounted adjacent to the lid (#40) (see figures 5-6);
the fragrance receptacle (#70) traversing into the fragrance tray (#26) (see figures 5-6); and
the fragrance receptacle (#70) being concentrically aligned to the fragrance intake hole (see figures 5-6).

    PNG
    media_image1.png
    716
    332
    media_image1.png
    Greyscale

	In regards to Claim 3, Sharma discloses wherein the fragrance attachment further comprises a fragrance collecting medium (#22 composition); and the fragrance collecting medium being mounted within the fragrance receptacle (#70) (see paragraph [0068]; Sharma discloses wherein the composition (#22) may be an evaporable vapour releasing 
	In regards to Claims 5 and 15, Sharma discloses further comprising:
at least one environmental sensor (#57 particle sensor, #59 dew point sensor) (see figures 1-6, 9 and 14 and paragraph [0084]); 
a human interface device (HID) (#60) (see figures 1-6 and paragraph [0084]); 
a power supply device (see paragraph [0084]); 
a control circuit (#56 PCB) (see paragraph [0084]);
the at least one environmental sensor being laterally mounted onto the housing unit (#12) (see paragraph [0084]);
the human interface device (HID) (#60) being laterally mounted onto housing unit (#12) (see paragraph [0084]);
the power supply device (#54) being mounted within the interior compartment (see paragraph [0084]); and
the control circuit (#56) being positioned within the interior compartment (see figure 9 and paragraph [0084]).
In regards to Claims 6 and 16, Sharma discloses wherein the control circuit (#56) is electronically connected to the blower system (#18), the at least one environmental sensor (#55, #57), the HID (#60), and the power supply device (#54) (see paragraphs [0084]-[0085]).
In regards to Claim 8, Sharma discloses wherein the blower system is a fan (#18) (see figure 5 and paragraphs [0067] and [0084]).
Claim 9, Sharma discloses wherein the HID is a switch (#60) (see figures 1-6 and paragraph [0084]).
In regards to Claim 11, Sharma discloses wherein the at least one sensor and/or the HID triggers the operation of the blower system (see paragraphs [0084]-[0085]). 
In regards to Claim 14, Sharma discloses wherein:
the fragrance attachment (#22, #70) further comprising a fragrance collecting medium (#22 composition) and a fragrance receptacle (#70); and
the fragrance collecting medium (#22 composition) being mounted within the fragrance receptacle (#70) (see figures 5-6 and paragraph [0068]; Sharma discloses wherein the composition (#22) may be an evaporable vapour releasing composition such as gel or gel cartridge impregnated or formulated with essential oils or other suitable substances and is mounted within replaceable cartridge (#70).).
In regards to Claim 17, Sharma discloses wherein:
the blower system is a fan (#18) (see figure5 and paragraphs [0067] and [0084]); and
the HID is a switch (#60) (see figures 1-6 and paragraph [0084]). 
Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ogle, W. (US Pat. No 6,503,458, hereinafter Ogle).
In regards to Claims 1 and 13, Ogle discloses a room deodorizer (#10) comprising:
a housing unit (#12) (see figures 1-2 and column 4, line 1);
a fragrance attachment (#74 scented filter) (see figures 1-2 and column 4, line 34)
a blower system (#52 fan) (see figure 1-2 and column 4, line 24);
the housing unit (#12) comprising a housing body (#26), a lid (#64), an intake vent (#14), and an exhaust vent (#16) (see figures 1-2 and column 4, lines 1-34);
the lid (#64) being mounted over an interior compartment of the housing body (#26) (see figures 1-2 and column 4, lines 56-58); 
the intake vent (#14) traversing through the housing body (#26) into the interior compartment (see figures 1-2 and column 4, lines 49-54);
the exhaust vent (#16) traversing through the housing body (#26) into the interior compartment (see figures 1-2 and column 4, lines 60-63);
the fragrance attachment (#74 scented filter) being mounted adjacent to the lid (#64) (see figures 1-2 and column 4, line 34 and column 6, lines 1-14); 
the fragrance attachment (#74) being positioned within the interior compartment (see figures 1-2 column 6, lines 1-14); and
the blower system (#52) being mounted within the interior compartment adjacent the intake vent (#14) (see figures 1-2 and column 6, lines 56-59).
In regards to Claim 12, Ogle further discloses:
a first filter (#54) (see figures 1-2 and column 4, line 25);
a second filter (#74 scented filter) (see figures 1-2 and column 4, line 34);
the first filter (#54) being mounted within the interior compartment adjacent the intake vent (#14) (see figures 1-2 and column 5, lines 42-47);
the intake vent (#14) being in fluid communication with the interior compartment through the first filter (#54) (see figures 1-2 and column 5, lines 35-47);
the second filter (#74) being mounted within the interior compartment adjacent the exhaust vent (#16) (see figures 1-2 and column 6, lines 3-26); and
the exhaust bent (#16) being in fluid communication with the interior compartment through the second filter (#74) (see figures 1-2 and column 6, lines 3-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Etsy.com (“Scented Gif Boxed Holiday Pre-Scented Dryer Ball, Fragrance Diffuser, Pure Wool Dryer Ball, Fragrance Oils, Stocking Stuffer, Housewarming.” Item for Sale on Etsy.com, hereinafter Etsy).
In regards to Claim 4, Sharma discloses the room deodorizer as recited in claim 1, but is silent in regards to wherein the fragrance collecting medium is a fabric that can hold fragrance oils.
However, Etsy teaches Wool Dryer Buds™ with Fragrance Oil which can be useful as a fragrance diffuser, which is made from natural wool and will last a lifetime offering a refillable ability for gentle floral aromas/fragrances (see page 2).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the room deodorizer as disclosed by Sharma by substituting a known fragrance collecting medium for another known fragrance collecting medium, such as a fabric that can hold fragrance oils, as claimed by the applicant, with a reasonable expectation of success, as Etsy teaches Wool Dryer Buds™ with Fragrance Oil which can be useful as a fragrance diffuser, which is made from natural wool and will last a lifetime offering a refillable ability for gentle floral aromas/fragrances (see page 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of KBV Research (“Global Air Freshener Market By Product Type” Market Search Report. KBV Research, hereinafter KBV).
In regards to Claim 7, Sharma discloses the room deodorizer as recited in claim 1, but fails to disclose wherein the at least one environmental sensor is a motion sensor. 
However, KBV teaches that air fresheners are very common consumer products and that in the current market, there are different varieties of air fresheners sold by manufacturers.  For instance, Procter and Gamble has launched a new automatic air freshener, the P&G Sci-Fi Air Freshener is one of the innovative technologies, which the consumer can use this product by smartphones app and the product has motion sensors and a Febreze plug, i.e. fragrance attachment, that helps in releasing out fragrances from the device (see page 3).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the room deodorizer as disclosed by Sharma by having the environmental sensor to be a motion sensor, as claimed by the applicant, with a reasonable expectation of success, as KBV teaches that air fresheners are very common consumer products and that in the current market, there are different varieties of air fresheners sold by manufacturers, whereas for instance, Procter and Gamble has launched a new automatic air freshener, the P&G Sci-Fi Air Freshener, whereby the consumer can use this product by smartphones app and the product has a motion sensor and a Febreze plug that helps in releasing out fragrances from the device, thereby efficiently avoiding waste of fragrance product when the user is not in the room (see page 3).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma.
In regards to Claim 10, Sharma discloses the room deodorizer as recited in claim 5.  Sharma further discloses:
a visual output device (#21 RGB lights) (see paragraphs [0035], [0067] and [0103]);
a charge port (#62) (see figure 2 and paragraph [0084]);
the charge port (#62) being laterally mounted onto the housing unit (#12) (see figure 2 and paragraph [0084]);
the visual output device (#21) and the charge port (#62) being electronically connected to the control circuit (#56 PCB) (see figure 2 and paragraph [0084]).
Although Sharma does not explicitly disclose wherein the visual output device being laterally mounted onto the housing unit nor that the charge port is positioned offset from the visual output device across the housing body, changing the position of the visual output device to being laterally mounted onto the housing unit and to be offset from the charge port is considered a mere engineering design choice in order to obtain desired end result, such as for a more aesthetic appearance, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.